Exhibit 10.76

 

atra In-Plan Roth Rollover amendment
to
LITTELFUSE, INC. 401(K) RETIREMENT AND SAVINGS PLAN

 

The Littelfuse, Inc. 401(k) Retirement and Savings Plan, originally effective as
of January 1, 1993, as presently maintained under an amendment and restatement
made effective as of January 1, 2017, is hereby amended effective as of February
1, 2018, in the following respects:

 

FIRST CHANGE

 

Section 14.4b.iii of the Adoption Agreement is amended to provide as follows:

 

  iii. ☒

In-Plan Roth Rollover Contributions.

       

 

A.

A Participant may elect to make an In-Plan Roth Rollover Contribution of any
amount held in his Account (other than amounts attributable to designated Roth
contributions) that is (select all that apply):

     

  1. ☒

Eligible for non-hardship withdrawal in accordance with the provisions of
Section 26.

           

 

a. ☒

The limitations on withdrawals specified in Section 26 (e.g., limit on number of
withdrawals) do not apply to a withdrawal made for purposes of In-Plan Roth
Rollover Contributions.

         

 

2.

☐

Eligible for non-hardship withdrawal as provided below. The following withdrawal
provisions apply solely for purposes of making In-Plan Roth Rollover
Contributions.

       

 

 

a. ☐

Withdrawal is permitted at any time from the following:

 

 

  i. ☐

After-Tax Contributions

      ii. ☐ Rollover Contributions       iii. ☐ After-Tax Rollover Contributions
      iv. ☐ QVECs            

 

 

b. ☐

Withdrawal is permitted upon reaching the specified age from the following:

 

 

  i. ☐

After-Tax Contributions at age __________

      ii. ☐ Rollover Contributions at age __________       iii. ☐ After-Tax
Rollover Contributions at age __________       iv. ☐ Pre-Tax 401(k)
Contributions at age __________ (≥ 59½)       v. ☐ Safe Harbor Contributions at
age __________ (≥ 59½)       vi. ☐ Prior Safe Harbor Contributions at age
__________ (≥ 59½)       vii. ☐ Nonelective Contributions at age __________    
  viii. ☐ Matching Contributions at age __________       ix. ☐ Prior Nonelective
Contributions at age __________       x. ☐ Prior Money Purchase Pension Plan
Contributions at age __________ (≥ 62)       xi. ☐ Prior Matching Contributions
at age __________            

 

3.

☐

Distributable to the Participant following severance from employment.

           

 

a. ☐

A Participant who receives actual distribution from the Plan following severance
may make a Participant rollover of the distributed amounts within 60 days of the
distribution and it will be treated as an In-Plan Roth Rollover Contribution.

         

  B.

☐

Surviving Spouses and current or former Spouses who are alternate payees under a
QDRO may make In-Plan Roth Rollover Contributions upon the same terms as
Participants.

        

1

--------------------------------------------------------------------------------

 

 

SECOND CHANGE

 

Section 24.1a of the Adoption Agreement is amended to provide as follows:

 

24.1

Availability

 

  a. ☒

The Plan permits Participant loans. Loans are permitted with the following
restrictions, as applicable: (select all that apply)

       

 

i.

☐

No restrictions on Sub-Accounts available for loans

          ii. ☒ Loans are not available from following portions of Participant's
Account:             Note: If the Plan includes QVECs, loans may not be made
from QVEC Sub-Accounts and such Sub-Accounts are not included in determining the
maximum amount of a loan.        

  A. ☒

Roth 401(k) Contributions Sub-Account.

           

 

1. ☐

The balance of the Roth 401(k) Contributions Sub-Account is also excluded in
determining maximum permissible loan amount

         

 

B.

☒

Other specified Sub-Accounts: Designated Roth Rollover Contributions, In-Plan
Roth Rollover Contributions and Prior Roth Deferrals and After-Tax Rollover
Contributions

           

 

1. ☐

The balance of the other Sub-Accounts is also excluded in determining maximum
permissible loan amount

         

  iii. ☐

Loans are not permitted to individuals with Rollover Contributions under the
Plan, but who have not met the requirements to become an Eligible Employee.

 

THIRD CHANGE

 

A new Addendum F, in the form attached to this amendment, is added at the end of
the Adoption Agreement to implement in-plan Roth conversions in compliance with
Code Section 402A(c)(4)(E), as added by the American Taxpayer Relief Act of 2012
("ATRA") and interpreted by applicable guidance.

 

 

 

*          *          *

 

 

 

EXECUTED AT Chicago, Illinois this 6th day of February, 2018.

 

 

 

 

Littelfuse, Inc.

 

 

 

By: /s/ Ryan K. Stafford

 

 

 

Title: Executive Vice President, Chief Legal and Human Resources Officer &
Corporate Secretary

 

2

--------------------------------------------------------------------------------

 

 

Addendum F
atra in-plan roth conversions
interim compliance amendment

 

F.1

In-Plan Roth Rollovers of Otherwise Non-Distributable Amounts

 

 

a.

The provisions of this Addendum provide for In-Plan Roth Rollover Contributions
with respect to amounts that are not otherwise distributable, as permitted under
Code Section 402A(c)(4)(E), as added by the American Taxpayer Relief Act of 2012
("ATRA") and interpreted by IRS Notice 2010-84 and IRS Notice 2013-74. This
Addendum is intended to comply in good faith with the provisions of Code Section
402A(c)(4) and the applicable guidance.

     

   

Note: In-Plan Roth Rollover Contributions with respect to amounts that are
otherwise distributable under the terms of the Plan are governed by the
provisions of the Adoption Agreement other than this Addendum.

     

  i. ☒

Subject to any elections in A., B., C., E., F., or G. below, a Participants may
elect, in accordance with rules prescribed by the Administrator, to make an
In-Plan Roth Rollover Contribution of vested amounts held in his Account that
are not otherwise distributable in accordance with the terms of the Plan
("non-distributable amounts"). Any such election shall be irrevocable. In-Plan
Roth Rollover Contributions of non-distributable amounts shall be subject to the
provisions of this Addendum.

       

 

A.

In-Plan Roth Rollover Contributions may be made of:

     

  1. ☒

all non-distributable amounts

       

 

2.

☐

only the non-distributable amounts specified below

 

 

  a. ☐

After-Tax Contributions

      b. ☐ Rollover Contributions       c. ☐ After-Tax Rollover Contributions  
    d. ☐ Pre-Tax 401(k) Contributions       e. ☐ Regular Matching Contributions
      f. ☐ Additional Discretionary Matching Contributions       g. ☐ True-Up
Matching Contributions       h. ☐ Prior Matching Contributions       i. ☐
Standard Nonelective Contributions       j. ☐ Additional Discretionary
Nonelective Contributions

 

3

--------------------------------------------------------------------------------

 

 

      k. ☐ Prior Nonelective Contributions       l. ☐ Safe Harbor Contributions
      m. ☐ Prior Safe Harbor Contributions       n. ☐ Prior Money Purchase
Pension Plan Contributions       o. ☐ Prevailing Wage Law Contributions       p.
☐ QNECs       q. ☐ QMACs       r. ☐ QVECs       s. ☐ the following contribution
sources: __________________________            

  B. ☒

Regardless of the election in A above, contributions being used as collateral
for an outstanding loan balance may not be rolled over pursuant to the
provisions of this Addendum

          C. ☒ In-Plan Roth Rollover Contributions of non-distributable amounts
may only be made from Sub-Accounts that are 100% vested           D. ☐ Surviving
Spouses and current or former Spouses who are alternate payees under a QDRO may
make In-Plan Roth Rollover Contributions of non-distributable amounts upon the
same terms as Participants.           E. ☐ A Participant may not make an In-Plan
Roth Rollover Contribution of less than: $__________________________

              1. ☐ A Participant's simultaneous In-Plan Roth Rollover
Contribution of otherwise distributable amounts is included in determining
whether the above minimum is met.          

  F. ☐ A Participant's In-Plan Roth Rollover Contribution may not exceed:
$__________________________ per rollover.

              1. ☐

A Participant's simultaneous In-Plan Roth Rollover Contribution of otherwise
distributable amounts is included in applying the above limitation.

         

  G. ☐

The Plan limits the number of In-Plan Roth Rollover Contributions a Participant
may make during a specified period.

            1. Maximum number of In-Plan Roth Rollover Contributions:
__________________________             2. Period over which the maximum is
applied:

      a. ☐ each calendar month       b. ☐ each Plan Year       c. ☐ each
calendar year       d. ☐ each Plan Year quarter       e. ☐ each calendar quarter
      f. ☐ Other period: __________________________            

    3. ☐

A Participant's In-Plan Roth Rollover Contributions of otherwise distributable
amounts are included in applying the above limitation.

      a. ☐

Simultaneous rollovers of both distributable and non-distributable amounts are
treated as a single In-Plan Roth Rollover Contribution for purposes of the above
limitation.

 

4

--------------------------------------------------------------------------------

 

 

  H.

In-Plan Roth Rollover Contributions attributable to non-distributable amounts
shall be loanable and lienable to the same extent as In-Plan Roth Rollover
Contributions attributable to otherwise distributable amounts.

        I. In-Plan Roth Rollover Contributions attributable to non-distributable
amounts continue to be subject to the same distribution restrictions that
applied prior to conversion. For example, Roth In-Plan Rollover Contributions
attributable to Pre-Tax 401(k) Contributions continue to be subject to the
distribution restrictions applicable to Pre-Tax 401(k) Contributions under Code
Section 401(k)(2)(B) and the Plan.         J. An in-Plan Roth rollover will not
eliminate any Code Section 411(d)(6) protected distribution rights attributable
to the amount being rolled over.

 

F.1

Amendment to SBJPA In-Plan Roth Rollovers of Distributable Amounts

 

 

a.

A new Section 14.4b.iii.C is added at the end of Section 14.4b.iii of the
Adoption Agreement to provide as follows:

  C.

In-Plan Roth Rollover Contributions of withdrawable amounts may only be made
from Sub-Accounts that are 100% vested. (This option has only been pre-approved
for withdrawable amounts provided (i) this withdrawal limitation is selected and
(ii) the withdrawal limitations are retained. This option may be selected under
other conditions as a modification to the pre-approved document.)

 

5